DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOSE REYES,
                                Appellant,

                                    v.

      REEMPLOYMENT ASSISTANCE APPEALS COMMISSION,
                        Appellee.

                              No. 4D22-341

                          [August 18, 2022]

  Appeal of a consolidated order from the Reemployment Assistance
Appeals Commission; L.T. Case Nos. RAAC 21-01874, RAAC 21-01875,
RAAC 21-01876, RAAC 21-01877, RAAC 21-01878, RAAC 21-01879,
RAAC 21-01880 and RAAC 21-01881.

  Jose Reyes, Pompano Beach, pro se.

  Katie Sabo, Appellate Counsel, Reemployment Assistance Appeals
Commission, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.